Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 8,659,177).  Kato discloses a fastener assembly comprising: a panel fastener (10) including a panel retention tab (18), a first panel retention surface (14b) and a second panel retention surface (at 14a); a lock pin including an inclined flexible arm (22) with an angled wall/pin retention surface (23a) and an end surface (22b) and, a retention tab (24a) including a retention surface; wherein the lock pin can be inserted into a first position (Fig, 5) where an end surface of flexible arm is engaged at an end surface of the panel retention tab (at 19a) and the angled wall is engaged at the second panel retention surface (column 4, paragraph beginning line 33) and, a second position (Fig. 6(C)) where the retention surface is in engagement with the second panel retention surface (column 5, paragraph beginning line 18).  Any sides of the chamber (12) receiving the lock pin read as the claimed brackets to hold the pin in the first position.  The flexible arm includes: a stem portion (22c) attached to a front panel (24); and a flexible portion (22a) including the tapered wall (23a), a peak (23) and the end portion (22b) wherein the angled wall tapers outwardly away towards a distal end.  The panel retention tab extends outwardly away towards a proximal end.  The lock pin is inserted into a cutout (32) formed in a panel (30) while in the by the cutout engages the flexible arms (Fig. 6(B)) to bias them inward to allow insertion of the lock pin into the second position (Fig. 6(C)).
Kato further teaches as shown in Fig 6(B) the lock pin in the first position and the panel fastener and lock pin inserted into a cutout formed in the panel where the retention tab engages the panel (at end 18b) to prevent removal of the panel fastener from the cutout.  

Response to Remarks
As evident above, the examiner maintains the 102 rejection over Kato after consideration of applicant’s remarks.  
Applicant argues claim 1 as amended defines over Kato because Kato does not disclose a structure on the main body (analogous to the claimed “panel fastener”) which both engages the elastic strips (“flexible arms”) and a cutout in the panel.  Specifically, applicant argues that while the engagement surfaces 18b in Kato engage the panel they do not have any role in the temporary joined condition.  In response, the examiner agrees with applicant’s understanding of Kato.  However, claims to not require that it is the same surface of the retention tab which both retains the lock pin and engages the panel.  The claims only require the lock pin “bring an end surface into engagement with the panel retention tab” which Kato discloses at 19a(22b) in Fig. 6(A) and in a separate limitation requires the panel retention tabs to engage the panel which Kato disclose in Fig. 6(B).  There is no requirement that it is the same surface that provides both functions.

Allowable Subject Matter
Claims 11-13 and 18-25 allowable.
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner agrees with applicant’s remarks that in Ohkawa the cutout is not at the end portion of the arm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677